DETAILED ACTION
In view of the Appeal Brief filed on August 29, 2022, PROSECUTION IS HEREBY REOPENED. New Grounds of Rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/J. Gregory Pickett/           Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                             

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weil (US 0967593) in view of Merino Caballero (US 2010/0326949).
Regarding Claim 1, Weil discloses a crown comprising a top portion, an inner portion contiguous with the top portion, and an outer portion contiguous with the top portion, the outer portion being formed into an annular skirt that descends from the top portion. The inner portion comprises a central portion including a recessed panel. The recessed panel comprises a uniform thickness across its entirety, and is parallel with the top portion but positioned entirely below a bottom surface of the top portion. The central portion includes a concentric curved transition surface contiguously connecting the top portion and the recessed panel. This transition surface and the recessed panel together would stiffen the inner portion by providing material strengthening perpendicular to the direction of the downward formed recessed panel as the same claimed geometry would function identically in the crown cap of Weil. The transition surface includes a plurality of concentric rings, a first ring of the plurality of concentric rings extending downward and inward from the top portion, and a second ring of the plurality of concentric rings extending downward and inward from the first ring. 
 
    PNG
    media_image1.png
    881
    1282
    media_image1.png
    Greyscale

Weil does not disclose the crown has a thickness gauge in the range of 0.16 mm to 0.18 mm, and material comprising the crown has an average hardness of greater than 62 on a 30 T hardness scale but less than an upper limit of hardness set by the maximum stress acceptable to the container during a crimping process or the spring back associated with a harder material. Weil only discloses that the cap is made of aluminum or another suitable material (Col. 1 Lines 28-30).
Merino Caballero discloses a similar reduced gauge crown with grooves (22, 23) where the crown has a thickness gauge in the range of 0.16mm to 0.18mm, and material comprising the crown has an average hardness of greater than 62 on a 30T hardness scale (Paragraph 0034). Merino Caballero also discloses that the underside of the grooved structure aids in compressing or deforming the liner against the edge or rim of the bottle (Paragraph 0033).
While Merino Caballero does not disclose that this hardness is less than an upper limit set by the maximum stress acceptable to the container during a crimping process or the spring back associated with a harder material, a person having ordinary skill in the art would be capable of adjusting the hardness so as to ensure proper capping of the crown on a beverage bottle opening.
Weil and Merino Caballero are analogous inventions in the art of crown caps with grooves or rings. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Weil with the material thicknesses and hardness specified in Merino Caballero as the rings/strengthening grooves would allow the use of thinner and lighter tinplate with equal performance as conventional thicker caps (Paragraph 0034). This decreases metal usage in the manufacture of such caps. 
Regarding Claim 2, Merino Caballero discloses the material comprising the crown has an average hardness of greater than 65 on the 30T hardness scale (Paragraph 0035).
Regarding Claim 3, Merino Caballero discloses the material comprising the crown has an average hardness of greater than 68 on the 30T hardness scale (Paragraph 0035).
Regarding Claim 4, Merino Caballero discloses the material comprising the crown has an average hardness of greater than 71 on the 30T hardness scale (Paragraph 0035).
Regarding Claim 5, Merino Caballero discloses the material comprising the crown has an average hardness of 73 on the 30T hardness scale (Paragraph 0035). A person having ordinary skill in the art would recognize that harder steels may be used based on the stresses acceptable to the glass bottle during the crimping process.
Regarding Claims 9-13, a person having ordinary skill in the art would be capable of making a reduced gauge crown as discussed in Claims 1-8 above. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Weil (US 0967593) in view of Merino Caballero (US 2010/0326949) as applied to claims 1 and 9 above, and further in view of Murayama (US 4197956).
Regarding Claim 17, Modified Weil discloses the transition surface defines a first recess or depression in the top portion, wherein the plurality of concentric rings are a first plurality of rings. Modified Weil does not disclose the central portion includes a second recess or depression disposed radially inward of the first depression, and wherein the second depression is concentric with the first depression and has a second plurality of concentric rings. 
Murayama discloses a similar crown cap comprising a first recess or depression in the top portion (8) and a second recess or depression (26) disposed radially inward of the first depression wherein the second depression is concentric with the first depression and has a second plurality of concentric rings. Modified Weil and Murayama are analogous inventions in the art of crown sealing caps with depressed central potions.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crown cap of Modified Weil with the second depression of Murayama in order to form a bended or curved portion and therefore increase the bucking strength of the sealing cap (Col. 7 Lines 4-10). In addition, in the same manner detailed by Applicant in Specification Paragraph 0031, the second depression (26) of Murayama provides a sufficient depth for a pull ring (Col. 6 Line 59-Col. 7 Lines 4). The plurality of concave rings would similarly be duplicated in the formation of the second depression as an obvious matter in the duplication of parts as discussed in MPEP 2144.04 VI. Section B.
Regarding Claim 19, a person having ordinary skill in the art would be capable of modifying the method to form the cap disclosed in Modified Weil in view of Murayama. 
Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive. 
Applicant’s first argument is that Merino Caballero (US 2010/0326949) is not prior art. Applicant believes that there is priority to parent application US 8061544/Application 11698247 that shows rings as depressions (18) in Figures 10-13. 
The Examiner disagrees. 
The Examiner agrees that Parent Application US 8061544 shows element 18 and described as a depression in Figures 10-13. However, this depression is not a ring. Nor is the structure of the invention in US 8061544 analogous to the present invention. 
As shown below, US 8061544 shows a depression 18 as part of an entirely different cap in cross section than the present invention. In no way does the depression 18 appear analogous to the rings of Applicant Element 135.

    PNG
    media_image2.png
    1414
    2202
    media_image2.png
    Greyscale
 
 To be entitled to the benefit of the filing date of an earlier filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a).

Under 35 U.S.C. 120, a claim in a U.S. application is entitled to the benefit of the filing date of an earlier filed U.S. application if the subject matter of the claim is disclosed in the manner provided by 35 U.S.C. 112(a) except for the best mode requirement, in the earlier filed application. See, e.g., Tronzo v. Biomet, Inc., 156 F.3d 1154, 47 USPQ2d 1829 (Fed. Cir. 1998); In re Scheiber, 587 F.2d 59, 199 USPQ 782 (CCPA 1978). A claim in a subsequently filed application that relies on a combination of prior applications may not be entitled to the benefit of an earlier filing date under 35 U.S.C. 120 since 35 U.S.C. 120 requires that the earlier filed application contain a disclosure which complies with 35 U.S.C. 112(a) except for the best mode requirement for each claim in the subsequently filed application. Studiengesellschaft Kohle m.b.H. v. Shell Oil Co., 112 F.3d 1561, 1564, 42 USPQ2d 1674, 1677 (Fed. Cir. 1997). 

A claim in the later-filed application is not entitled to the benefit of the filing date of the prior-filed application if the disclosure of the prior-filed application does not enable one skilled in the art to "use" the claimed invention. See In re Hafner, 410 F.2d 1403, 1406, 161 USPQ 783, 786 (CCPA 1969) ("[T]o be entitled to the benefits provided by [35 U.S.C. 120], the invention disclosed in the "previously filed" application must be described therein in such a manner as to satisfy all the requirements of the first paragraph of [35 U.S.C.] 112, including that which requires the description to be sufficient to enable one skilled in the art to use the [invention]."). 

If a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112  in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972). Please see MPEP 211.05.

US 8061544 (Application 11698247) does not contemplate, discuss, or enable the use of concentric rings or corrugations which stiffen the inner portion of a crown cap with the claimed thicknesses and hardness.
US 8061544 makes no mention of the claimed plurality of concentric rings where the plurality of rings and the recessed panel stiffens or provides material strengthening. US 8061544 does not identify CONCENTRIC RINGS at all and makes clear that one or more circular depressions (18) create space in the top of the crown to seat the pull ring (col. 6 Lines 9-11) with no regard to stiffening or strengthening. 
In the present application's disclosure filed October 22, 2019 Specification Paragraph 0004 alludes to the benefits of the corrugated structure disclosed in Application 11698247 as being implicitly inherent, but now made explicit in the present disclosure. However, the claimed corrugation providing stiffening is NOT present or discussed in Application 11698247 (explicitly or implicitly), and the presently claimed concentric rings are not identified at all in Application 11698247. 
US 8061544/Application 11698247 recites a hardness of T-4 on the Rockwell 30T hardness scale and a thickness less than 0.28mm. 

T-4 is not a value on the 30T Rockwell hardness scale. T-4 in fact refers to a temper grade of single reduced tinplate. Please compare with Applicant’s claims 2-5 and 10-12 which recites values of 62, 65, 68, 71 and 73 on the 30 T hardness scale. 

No recitation of hardness greater than 62 on a 30T hardness scale or a thickness between 0.16-0.18mm is present in Application 11698247. Such limitations are not enabled by the earlier disclosure. 

    PNG
    media_image3.png
    884
    3080
    media_image3.png
    Greyscale
 
The earliest credible recitation of the present claim language is Application 14/243,437 with a filing date of July 24, 2012, which omits any reference to concentric rings. Applicant is advised to review the prosecution history of Application 14/243,437.

Therefore, the present application is not entitled to the priority date of January 25, 2007 as nowhere in Application 11698247 was a corrugation or circular depression contemplated to provide stiffening. Furthermore the presently claimed hardness and thickness parameters are not enabled by US 8061544/Application 11698247. 
Applicant’s second argument is that the claimed transition surface (120) is defined by rings (135). The prior cited reference of Thatcher (US 816513) was argued to not disclose rings but cross hatching. The present reference of Weil more clearly discloses a plurality of rings which define the transition surface. 
The Examiner repeats his assertion that Applicant’s rings do not show ‘corrugations’ as cited in the proposed claims of May 27, 2022. In the amended Specification of October 27, 2021 Paragraph 0015 recites concentric tiers, grooves, steps, or rings (135). The term ‘corrugation’ or ‘corrugated’ does not appear once in the entire disclosure related to rings. Rather, as clearly discussed in Paragraphs 0034-0036, the corrugation consists of forming a recess (singular) that descends from the top portion to the panel in the inner portion. In other words, corrugations formed by rings is not enabled by the disclosure to provide stiffening. Only a single corrugation which defines the transition surface (120) is recited to stiffen the panel against deflection or deformation as discussed in Paragraph 0015. 
    In other words, there is no support for both a plurality of rings and the recessed panel cooperatively stiffening the inner portion and forming a corrugation. Applicant may be attempting to recite that each ring represents an impression point of a die made to form the transition surface. However, the disclosure discusses tiers, grooves, steps are integrally formed until the desired depth of the panel is obtained as illustrated in Figure 1. In the amended Specification and Drawings of October 27, 2017, the term ‘rings’ (135) was added to the Specification to be analogous to tiers, grooves, or steps. However, the term ‘rings’ was completely absent from the original disclosure Paragraph 0015 as constituting the transition surface.
To identify rings as tiers, grooves, or steps which forms the transition surface or recess 120 does not add patentable weight. Using a plurality of die pressing operations to form the recess is recited to be equivalent to a single recess formed by a smoothly curved surface from top 110 to panel 130 in Paragraph 0015. In other words, a plurality of impressions/rings which forms the transition surface 120 and the depth of panel 130 is equivalent to a single impression which forms the corrugation. The stepwise method by which the recess 120 is formed is not disclosed to provide strengthening. Rather, it is the subsequently formed recess ITSELF which functions to stiffen the panel against deflection or deformation. This recessed crown cap structure is seen in the prior art references of Weil (US 967593), Cook (US 876149), Thatcher (US 816513) and Murayama (US 4197956). Murayama in particular shows a tiered structure, though it is unclear how such tiers are distinguished from rings. 
As discussed in MPEP 2113, Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a non-obvious difference (MPEP 2113). Therefore, regardless if the claimed recess is formed by multiple die pressings (alleged to produce a plurality of rings) or by a single pressing, the resultant structure of a crown cap with a recessed portion is fully disclosed in the prior art. This corrugated structure seen in the prior art would inherently possess stiffening characteristics due to the inherent geometrical structure of the recess. 
 Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736